The petitioner, Clarence R. Green, filed in this court a petition for writ of habeas corpus on February 24, 1943, alleging that he was unlawfully restrained of his liberty by Frank Smith, Chief of Police of Oklahoma City. A response to the petition was filed on the 26th day of February, 1943, in which it is set up that petitioner was released from custody on the 25th day of February, 1943, at the hour of about 8:30 a.m., and about one hour before the writ to show cause was received by respondent.
It therefore appears that petitioner, having theretofore been discharged, that it is unnecessary to assume jurisdiction in this case.
For the reasons stated, the petition for writ of habeas corpus is denied.